TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00165-CR




                                    Gary Alan Reeves, Appellant

                                                    v.

                                     The State of Texas, Appellee




        FROM THE DISTRICT COURT OF ARCHER COUNTY, 97TH JUDICIAL DISTRICT
          NO. 01-04-0018A-CR, HONORABLE ROGER E. TOWERY, JUDGE PRESIDING




                After appellant Gary Alan Reeves pleaded guilty to burglary of a habitation and sexual

assault, the district court adjudged him guilty and imposed sentences of forty years= imprisonment for the

burglary and twenty years= imprisonment for the sexual assault. See Tex. Pen. Code Ann. '' 22.011.

30.02 (West Supp. 2002). Appellant=s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

A copy of counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the

appellate record and to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: August 30, 2002

Do Not Publish




                                                     2